Citation Nr: 1434685	
Decision Date: 08/05/14    Archive Date: 08/08/14	

DOCKET NO.  09-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or a personality disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, to include as a residual of Agent Orange exposure.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a right great toe infection, claimed as gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 1998 rating decision VA denied entitlement to service connection for a chronic right foot disability, specifically, the residuals of a right great toe infection.  In an April 2002 rating decision VA again denied entitlement to service connection for the residuals of a right great toe infection (claimed as gout).  VA also then denied entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder and a personality disorder), diabetes mellitus, and peripheral neuropathy.  The Veteran voiced no disagreement with those determinations, which are final.  38 U.S.C.A. § 7105 (West 2002).

Since the April 2002 rating decision the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence neither new nor material, and the current appeal ensued.

In April 3, 2014 correspondence, and once again during the course of a hearing before the undersigned Veterans Law Judge on that same date, the Veteran indicated that he wished to withdraw from consideration the issue whether new and material evidence had been submitted sufficient to reopen the claim of entitlement to service connection for the residuals of a right great toe infection, claimed as gout.  Accordingly, that issue will be dismissed.

Finally, for reasons which will become apparent, the appeal to the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a personality disorder; and lower extremity peripheral neuropathy claimed as secondary to diabetes mellitus is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  In April 2004 correspondence the Veteran requested to withdraw the question whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for the residuals of a right great toe infection, claimed as gout.

2.  In an unappealed rating decision of April 2002, VA denied entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder and a personality disorder), diabetes mellitus, and peripheral neuropathy of the lower extremities.  

3.  Evidence received since the April 2002 rating decision denying entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder and a personality disorder), diabetes mellitus, and peripheral neuropathy of the lower extremities is neither cumulative nor redundant, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims.

4.  Resolving reasonable doubt in the Veteran's favor Type II diabetes mellitus as likely as not, is the result of the Veteran's exposure to Agent Orange during his service in Thailand.


CONCLUSIONS OF LAW

1.  The criteria to withdraw the Veteran's claim to reopen the issue of entitlement to  service connection for residuals of a right great toe infection (claimed as gout) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The April 2002 rating decision denying entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and a personality disorder, diabetes mellitus, and lower extremity peripheral neuropathy is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the April 2002 rating decision denying entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and a personality disorder, diabetes mellitus, and lower extremity peripheral neuropathy is new and material, and sufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Type II diabetes mellitus was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.313 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In April 2014, the Veteran withdrew from consideration the issue of whether new and material evidence had been to reopen a claim of entitlement to service connection for residuals of a right great toe infection, claimed as gout.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the VCAA have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July and September 2008, and in a June 2009 Statement of the Case of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of an April 2014 hearing before the undersigned, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and a personality disorder, as well as for diabetes mellitus and peripheral neuropathy of the lower extremities.  In pertinent part, it is contended that the Veteran's current psychiatric disorder and diabetes mellitus had their origin during his period of active military service, to include as a result of Agent Orange exposure.  It is further contended that lower extremity peripheral neuropathy is in some way causally related to diabetes mellitus.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 .

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, if type II diabetes mellitus becomes manifest to a degree of 10 percent or more any time after service that disease shall be presumed service connected, even though there is no record of such disease during service.  :  38 C.F.R. § 3.309(e) (2013).

Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2013).

VA's Compensation and Pension Service (C&P Service) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, the C&P Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice which was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was a declassified Vietnam Era Department of Defense document titled Project CHECO Southeast Asia Report:  Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), the C&P Service determined that there was some evidence that herbicides of a tactical nature, or those of a "greater strength" commercial variant, were utilized.  VA Adjudication Manual, M21-1MR, Part IV, Subpart II, Chapter 2, Section C (M-21-1MR).  

Given the aforementioned information, the C&P Service has determined that special consideration is to be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" is to be extended to those Veterans.  Significantly, the C&P Service has stated that "(t)his allows for presumptive service connection of the diseases associated with herbicide exposure."  

The May 2010 bulletin identified several bases in Thailand, including Nakhon Phanom where the Veteran was stationed.  Under the circumstances, the C&P Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis where a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  This provision applies only for service performed during the Vietnam Era, from February 28, 1961 to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Once entitlement to service connection for a given disorder has been denied in a rating decision, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of an April 2002 rating decision in April 2002 the available service medical records revealed no complaints, treatment, or diagnosis of diabetes mellitus during active duty, nor were there any objective findings of diabetes mellitus on the Veteran's separation examination.  While service medical records showed that the Veteran had been stationed in Thailand, there was no evidence that at any time he served in the Republic of Vietnam, and no evidence of exposure to herbicide agents.  Although the Veteran was diagnosed with diabetes mellitus in May 1997, there was no evidence that the Veteran's diabetes was associated with herbicide agents.  Accordingly, service connection for diabetes mellitus was denied.  

Regarding the Veteran's claimed lower extremity peripheral neuropathy it was again noted that the service medical records showed no pertinent complaints, treatment, or diagnosis.  While private medical records covering the period from May 1997 to April 2001 showed a diagnosis of diabetes mellitus, and, in April 2001, complaints of lower extremity pain and tingling, further examination showed no evidence of any cyanosis, clubbing, or edema, though sensation was decreased in the Veteran's lower extremities bilaterally, leading to a diagnosis of neuropathy.  Based on a review of the evidence of record, VA concluded that there was no evidence that the Veteran had served in the Republic of Vietnam.  Moreover, there was no evidence that he had been exposed to herbicide agents.  There was no evidence that to the extent the appellant suffered from lower extremity peripheral neuropathy that the disorder was associated with exposure to herbicide agents.  Accordingly, entitlement to service connection for lower extremity peripheral neuropathy due to herbicide exposure was denied.

As regards the Veteran's claimed psychiatric disability, it was noted that service medical records showed that, when seen for a psychiatric evaluation in September 1973, the Veteran received a diagnosis of a passive-aggressive personality.  At his separation examination, however, there was no objective evidence of a psychiatric disorder.  

Based on a review of the entire evidence of record VA concluded that there was no evidence that the Veteran had served in the Republic of Vietnam, and no evidence that he was exposed to herbicide agents.  Moreover, his DD Form 214 did not show that the appellant served in combat.  Although the Veteran was seen for a psychiatric evaluation in September 1973, and diagnosed with a passive-aggressive personality, there was no evidence of a confirmed stressor or decorations denoting combat participation, with the result that a stressor was not conceded.  Based on such findings, VA denied entitlement to service connection for a personality disorder, claimed as posttraumatic stress disorder.  The aforementioned determinations were not appealed and they were adequately supported by and were consistent with the evidence then of record.  Hence, they are final.  38 U.S.C.A. § 7105.

The evidence submitted since the April 2002 rating decision consists, for the most part, of VA and private treatment records.  It also includes various documents detailing the use of herbicides in Thailand.  Hence, this evidence is both "new" and "material" as to the issues currently before the Board.  More specifically, since the April 2002 rating decision, the Veteran has received multiple psychiatric diagnoses, including major depressive disorder, anxiety disorder, and "probable" posttraumatic stress disorder.  Further evidence has become available showing that the Veteran may, in fact, have been exposed to Agent Orange during his service as a United States Air Force security policeman at an air base in Thailand.  Finally, recently submitted evidence indicates that the Veteran may be suffering from lower extremity peripheral neuropathy which is in some way causally related to his Type II diabetes mellitus.  Such evidence arguably provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injuries or disabilities," and, accordingly, is sufficient to reopen the claims of entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, and lower extremity peripheral neuropathy.  

Having determined that new and material evidence has, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim of entitlement to service connection for diabetes mellitus, the Board will now turn to a de novo review of all pertinent evidence of record.  

As noted the appellant's service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of diabetes mellitus.  In fact, the earliest clinical indication of diabetes mellitus is recorded in a May 1997 private medical records from more than 20 years after the Veteran's discharge from service.  Nonetheless, pertinent evidence of record is to the effect that, in addition to his duties as a vehicle maintenance helper, the Veteran served as an Air Force security policeman at the Nakhon Phanom Royal Thai Air Force Base, i.e., one of the locations where the C&P Service has indicated that herbicide exposure should be acknowledged on a facts found or direct basis where an Air Force Veteran served as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter.  Significantly, Type II diabetes mellitus is one of those disabilities for which service connection may be awarded on a presumptive basis where there is evidence of previous herbicide exposure.

In an undated VA Memorandum contained in the Veteran's claims folder, it was noted that, according to the Department of Defense, limited testing of tactical herbicides was conducted in Thailand only at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, a location which was not near any US military installation or Royal Thai Air Force Base.  

Nonetheless, the weight of the evidence is at least in equipoise as to whether the Veteran functioned as a security policeman at a Royal Thai Air Force Base where herbicides, and, specifically, Agent Orange have been reported to have been utilized.  Under the circumstances, and after resolving reasonable doubt in the Veteran's favor, the Board finds that his Type II diabetes mellitus is a result of his exposure to Agent Orange due to his capacity as a security policeman in Thailand.  Accordingly, entitlement to service connection for diabetes mellitus is in order.  

ORDER

The claim to reopen the issue of entitlement to service connection for residuals of a right great toe infection, claimed as gout, is dismissed.

Entitlement to service connection for Type II diabetes mellitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a personality disorder, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy is reopened. 


REMAND

Having reopened the claims of entitlement to service connection for an acquired psychiatric disorder and lower extremity peripheral neuropathy the Board turns to a de novo review of the record.  This review, however, raises questions regarding the exact nature and etiology of the Veteran's current psychiatric disorder and his lower extremity peripheral neuropathy.  

As noted, since the April 2002 rating decision the Veteran has been diagnosed with a major depressive disorder, anxiety disorder, and "probable" posttraumatic stress disorder.  However, various posttraumatic stress disorder screenings have proved negative.  Significantly, while the Veteran has detailed various stressors which he believes are responsible for his alleged posttraumatic stress disorder, no attempt has yet been made to verify those stressors.

As regards the Veteran's claimed peripheral neuropathy, there currently exists some question as to whether he does, in fact, suffer from lower extremity peripheral neuropathy, and, if so, whether that pathology is related to his now service-connected diabetes mellitus.  While certain diagnostic studies would appear to indicate the presence of peripheral neuropathy, other such studies have proven negative.  Moreover, on at least one occasion, it was noted that "functional weakness" was an important component of the Veteran's clinical picture, making it difficult to assess any "true" lower extremity weakness.  

Under the circumstances, the Board finds that further evidentiary development is necessary prior to adjudication of the remaining claims for service connection.  

Hence, this case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2013 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA neurologic examination, to include all appropriate studies, in order to determine the exact nature and etiology of any lower extremity peripheral neuropathy.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the neurologic examination, the examining physician must opine whether the Veteran current suffers from chronic, clinically-identifiable lower extremity peripheral neuropathy affecting one or both legs, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from lower extremity peripheral neuropathy but that such disability is unrelated to his period of active military service, the examiner must opine whether it is at least as likely as not that peripheral neuropathy is proximately due to, the result of, or aggravated by the Veteran's diabetes mellitus.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic records, have been reviewed.  

3.  The RO must contact the Veteran and request that he provide a comprehensive and detailed statement regarding any and all stressors which he alleges he was exposed in service, to include, specifically, those stressors detailed in a posttraumatic stress disorder questionnaire received in April 2008.  The Veteran must be requested to provide specific details of the claimed stressful events, such as dates, places, detailed descriptions of events, and identifying information concerning any other individuals involved, including their names, ranks, units of assignment, or any other identifying details.  The Veteran should be advised that this information is vitally necessary in order to obtain supporting evidence, and that he must be as specific as possible, because without such detailed information, an adequate search for verifying data cannot be conducted.

4.  Following receipt of the aforementioned information, the RO should review the file, and prepare a summary of the Veteran's claimed stressors.  Should it be determined that such stressors are, in fact, verifiable, this summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in order that they might provide any information which could corroborate the Veteran's alleged stressors.  

5.  Following the above, the RO should make a specific determination based upon the complete record with respect to whether the Veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  Should the RO determine that the record establishes the existence of a stressor or stressors, the RO should specify which stressor or stressors in service it has determined are established by the record.  In reaching that determination, the RO should address any credibility questions raised by the evidence.  

6.  If and only if the RO is able to verify an inservice stressor or stressors, arrangements should be made for the Veteran to be examined by a VA psychiatrist who has not heretofore seen or examined him.  The RO should specify for the examiner the stressor or stressors which it has determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether exposure to a stressor in service has resulted in current psychiatric symptoms, and whether the diagnostic criteria to support a diagnosis of posttraumatic stress disorder have been satisfied.  The examination report should reflect a review of pertinent material in the claims folder.  Moreover, the examiner should integrate the previous psychiatric findings and diagnoses with current findings to obtain an accurate picture of the nature of the Veteran's psychiatric status.  The examiner should, additionally, comment explicitly on whether there is a link between any verified inservice stressor or stressors and any current diagnosis of posttraumatic stress disorder.  

Once again, the claims folder and separate copy of this REMAND must be made available to and reviewed by the psychiatric examiner prior to completion of his examination.  In addition, the examiner must specify in his report that the claims file and Virtual VA, as well as VBMS electronic records, have been reviewed.  

7.  The RO should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the reports are deficient in any manner, the RO must implement corrective procedures.  

8.  The RO must then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a personality disorder, and lower extremity peripheral neuropathy to include as secondary to diabetes mellitus.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since August 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


